DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 5/8/2020 and 6/22/2020 have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 15/949,943. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed subject matter of pending Application are transparently found in copending Application No. 15/949,943 with obvious wording variations. Take 
pending Application 16/870,344
copending Application No. 15/949,943
1.    A storage device comprising: 
a data channel;
a storage component for storing data to the storage device, the storage component being connected to the data channel; and
a storage controller configured to receive data associated with a logical block address (LBA) and write the data to a redundant array of independent disks (RAID) group,
wherein the storage controller comprises a first table and a second table, wherein the first table comprises an LBA index and a parity index, and the second table comprises LBAs and corresponding parity bits.
1. (Previously Presented) A logical block address (LBA) redundant array of independent disks (RAID) storage device comprising: 
a plurality of data channels; 
a plurality of storage components for storing data to the RAID storage device, wherein each of the plurality of storage components is connected to one of the plurality of data channels; 
a storage controller configured to receive data associated with an LBA and write the data to a RAID group, the RAID group comprising at least two storage components of the plurality of storage components each connected to a separate data channel, 
wherein the storage controller is further configured to: receive a storage request for the data; determine a parity index 


As shown in table above, claim 1 of copending Application No. 15/949,943 is narrow in scope, which covers all the claimed limitations as recited in claim 1. In addition, claimed limitations for claims 2-5 of pending application including “wherein the storage device is an LBA RAID storage device”, “wherein the data channel comprises two or more data channels and the storage component comprises two or more storage components”, “wherein the RAID group comprises at least two storage components of the two or more storage components, wherein a storage component of the at least two storage components of the RAID group is connected to a data channel of the two or more data channels” and “wherein the storage controller is further configured to: receive a storage request for the data; determine a parity index associated with the LBA; identify the RAID group associated with the parity index; and write the data to the RAID group based on the first table and the second table” are also .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ZHUO H LI/Primary Examiner, Art Unit 2133